                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


 Annette Mackey Bartle, on behalf of              )
 Herself and other members of the putative        )
 class,                                           )
                                                  )   Case No. 4:20-cv-00064
        Plaintiff,                                )
                                                  )
 v.                                               )   (Removed from the Circuit Court of Jackson
                                                  )   County, Missouri at Independence; Case No.
                                                  )   1916-CV33765)
 Fidelity Brokerage Services LLC,                 )
                                                  )
 and                                              )
                                                  )
 National Financial Services LLC,                 )
                                                  )
        Defendants.                               )


                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1446, and 1453, Defendants Fidelity Brokerage Services

LLC (“Fidelity”) and National Financial Services LLC (“NFS” and, with Fidelity, “Defendants”)

hereby remove to this Court the above-styled state court action, which, at the time of this filing,

was pending as Case No. 1916-CV33765 in the Circuit Court of Jackson County, Missouri at

Independence (the “Action”). Defendants remove the Action pursuant to 15 U.S.C. §§ 77p and

78bb (the Securities Litigation Uniform Standards Act of 1998 (“SLUSA”)) or, in the alternative,

pursuant to 28 U.S.C. §§ 1332(d) and 1453 (the Class Action Fairness Act (“CAFA”)). In

removing this Action, Defendants do not waive, either expressly or impliedly, any right, defense,

affirmative defense or motion that may be available to them. In addition, Defendants do not

concede that Plaintiff is entitled to any of the damages or other relief claimed in the Action, that

the Action is able to be maintained as a class action, or that Plaintiff is qualified to serve as a




           Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 1 of 9
representative of any putative class. The grounds for removal are set forth in further detail

below.

            A. Background

            1. On December 23, 2019, Plaintiff filed the Action against Defendants in the

Circuit Court of Jackson County, Missouri at Independence.

            2. The proposed class in the Action contains no asserted geographical limitations.

Ex. 1, Pet. ¶ 41.

            3. On December 30, 2019, a copy of the summons and petition in the Action was

served on Defendants.

            4. A copy of all process, pleadings, and orders served on Defendants in the Action is

attached as Exhibit 1.

            5. This Notice of Removal is properly directed to this Court in accordance with 28

U.S.C. § 1446(a), as it is the United States District Court embracing the Circuit Court of Jackson

County, Missouri, where the Action was filed and is pending.

            B. The Notice of Removal is Timely

            6. Defendants timely filed this Notice of Removal under 28 U.S.C. § 1446(b)(3) as it

is being filed within 30 days after receipt by Defendants, through service, of the Summons and

Petition in the Action.

            7. Pursuant to 28 U.S.C. § 1446(d), Defendants are filing a written notice of this

removal with the clerk of the Circuit Court of Jackson County, Missouri at Independence, where

the Action is pending.




                                       2
           Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 2 of 9
           8. Copies of this Notice of Removal and the written notice of same provided to the

clerk of the court where the Action is pending, are also being served upon Plaintiff’s counsel in

accordance with 28 U.S.C. § 1446(d).

           C. The Court Has Subject Matter Jurisdiction Pursuant To SLUSA

           9. SLUSA governs the removal (and ultimately dismissal) of a “covered class

action” brought under state law alleging misrepresentations or omissions in connection with the

purchase or sale of a “covered security.” In particular, SLUSA amended the Securities Act of

1933 to provide: “No covered class action based upon the statutory or common law of any State

… may be maintained in State or Federal court by any private party alleging (1) an untrue

statement or omission of a material fact in connection with the purchase or sale of a covered

security; or (2) that the defendant used or employed any manipulative or deceptive device or

contrivance in connection with the purchase or sale of a covered security.” 15 U.S.C. § 77p(b).

SLUSA similarly amended the Securities Exchange Act of 1934 to provide: “No covered class

action based upon the statutory or common law of any State . . . may be maintained in State or

Federal court by any private party alleging (1) a misrepresentation or omission of a material fact

in connection with the purchase or sale of a covered security; or (2) that the defendant used or

employed any manipulative or deceptive device or contrivance in connection with the purchase

or sale of a covered security.” 15 U.S.C. § 78bb(f)(1).

           10. Removal of such actions to federal court is expressly authorized by 15 U.S.C. §§

77p(c) and 78bb(f)(2), respectively.

           11. The United States Court of Appeals for the Eighth Circuit has held that “SLUSA

should be read with the ‘presumption that Congress envisioned a broad construction.’” Siepel v.

Bank of Am., N.A., 526 F.3d 1122, 1127 (8th Cir. 2008) (quoting Merrill Lynch, Pierce, Fenner




                                      3
          Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 3 of 9
& Smith Inc. v. Dabit, 547 U.S. 71, 85-86 (2006)); see also Dudek v. Prudential Secs., Inc., 295

F.3d 875, 879-80 (8th Cir. 2002) (a court should assess whether the “gravamen” of the complaint

“involves an untrue statement or substantive omission of a material fact in connection with the

purchase or sale of a covered security,” regardless of whether the complaint explicitly alleges a

misrepresentation or omission) (internal quotation omitted). Under any construction and based

on Plaintiff’s explicit allegations, the Action plainly satisfies SLUSA’s elements.

            12. The Action is a “covered class action” within the meaning of applicable

provisions of SLUSA. 1 For example, plaintiff alleges in the Action that there are at least “tens if

not hundreds of thousands” of potential class members. Pet. ¶ 42.

            13. The Action likewise concerns misrepresentations of material fact in connection

with the purchase or sale of a covered security.

            14. First, Plaintiff alleges numerous misrepresentations, including, for example, that

Defendants allegedly “provid[ed] class members with inaccurate and/or materially misleading

information about the features, benefits and investment returns associated with municipal bonds

and municipal bond funds.” Pet. ¶82. Plaintiff contends that these “representations [were] false

and/or misleading.” Id. ¶ 84. Plaintiff likewise alleges that Defendants provided “inaccurate



1
  “The term ‘covered class action’ means—
(i) any single lawsuit in which— (I) damages are sought on behalf of more than 50 persons or
prospective class members, and questions of law or fact common to those persons or members of the
prospective class, without reference to issues of individualized reliance on an alleged misstatement or
omission, predominate over any questions affecting only individual persons or members; or
(II) one or more named parties seek to recover damages on a representative basis on behalf of themselves
and other unnamed parties similarly situated, and questions of law or fact common to those persons or
members of the prospective class predominate over any questions affecting only individual persons or
members; or
(ii) any group of lawsuits filed in or pending in the same court and involving common questions of law or
fact, in which—
(I) damages are sought on behalf of more than 50 persons; and
(II) the lawsuits are joined, consolidated, or otherwise proceed as a single action for any purpose.” 15
U.S.C. §§ 77p(f)(2)(A), 78bb(f)(5)(B).


                                       4
           Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 4 of 9
and/or misleading information about the past performance and benefits of stocks and stock

funds.” Id. ¶ 96.

           15. Second, although the Petition does not specify the particular securities in which

Plaintiff claims to have transacted, the foregoing alleged misrepresentations plainly coincide

with the purchase or sale of covered securities. See Dabit, 547 U.S. at 85 (“Under our

precedents, it is enough that the fraud alleged ‘coincide’ with a securities transaction—whether

by the plaintiff or by someone else.”). Plaintiff alleges that Defendants improperly hypothecated

(loaned) securities in putative class members’ margin accounts in order to “facilitate” short sales

of those securities by borrowers. Pet. ¶¶ 17-25 (section titled “Short Selling”). Plaintiff alleges

that the transactions at issue involve nationally-listed and traded securities, including exchange-

traded funds, which are “covered securities” within the meaning of the applicable provisions of

SLUSA. See 15 U.S.C. §§ 77p(f)(3), 77r(b)(2), 78bb(f)(5)(E); Pet. ¶ 37.

           16. For these reasons, the Action is within the removal jurisdiction of this Court under

SLUSA.

           D. In The Alternative, The Court Has Subject Matter Jurisdiction Pursuant To
              CAFA

           17. In the alternative to the grounds stated above, the Action is removable pursuant to

CAFA. “Under CAFA, federal courts have jurisdiction over class actions in which the amount in

controversy exceeds $5,000,000 in the aggregate; there is minimal (as opposed to complete)

diversity among the parties, i.e., any class member and any defendant are citizens of different

states; and there are at least 100 members in the class.” Hargis v. Access Capital Funding, LLC,




                                      5
          Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 5 of 9
674 F.3d 783, 788 (8th Cir. 2012) (citation and quotation marks omitted); 28 U.S.C. §

1332(d)(2). Each of these requirements is satisfied here. 2

             18. First, the action satisfies CAFA’s minimal diversity requirement. CAFA’s

minimal diversity requirement is satisfied where “any member of a class of plaintiffs is a citizen

of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Here, Plaintiff alleges that

she is a citizen of Missouri and that Defendants are citizens of Delaware and Massachusetts. Pet.

¶¶ 2-4. 3 Accordingly, minimal diversity exists for purposes of CAFA.

             19. Second, this Action satisfies the $5 million amount-in-controversy requirement

under CAFA. Plaintiff alleges that the putative class comprised of “tens if not hundreds of

thousands” of investors (Pet. ¶ 42) incurred damages over a ten-year period (Id. ¶ 41) when (i)

securities held in their brokerage accounts were hypothecated, (ii) Defendants provided a

substitute payment to compensate for missed dividends, and (iii) Defendants did not provide a

credit to compensate for the “differing tax treatment” afforded to such substitute payments. E.g.,

Id. ¶¶ 38, 41, 62. Plaintiff alleges that dividends are taxed at a maximum rate of 20% whereas

substitute payments are taxed “at rates that can be as high as 37%” and claims that the alleged

failure to provide credits for the difference caused damages. Id. ¶ 31. Plaintiff further alleges

that the annual credits the plaintiff class “may be eligible to receive” are calculated as a

percentage of total substitute payments, specifically 26.98% according to a Fidelity.com page

entitled “Annual credit for substitute payments.” Id. ¶ 105. Thus, any alleged missing credits

would be a function of the corresponding substitute payments. In 2018 alone, Defendants issued



2
  If Plaintiff contests jurisdiction under CAFA, it will be her burden to establish the applicability of one of CAFA’s
express jurisdictional exceptions. Westerfeld v. Independent Processing LLC, 621 F.3d 819, 822 (8th Cir. 2010).
3
  See Heckemeyer v. NRT Missouri, LLC, No. 4:12CV01532 AGF, 2013 WL 2250429, at *5 (E.D. Mo. May 22,
2013) (“Congress chose to treat LLCs like corporations for purposes of determining citizenship under CAFA,”
meaning that citizenship depends upon the defendant’s state of incorporation and principal place of business).



                                        6
            Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 6 of 9
tens of thousands of substitute payments totaling more than $5 million. Plaintiff’s claim that

Defendants failed to pay the credits over the putative 10-year class period, if proven, could lead

to a claim of far more than $5 million. “[W]hen determining the amount in controversy, the

question is not whether the damages are greater than the requisite amount, but whether a fact

finder might legally conclude that they are.” Raskas v. Johnson & Johnson, 719 F.3d 884, 887

(8th Cir. 2012) (quotation marks and citation omitted) (emphasis in original). Indeed, if the

putative class is comprised of just 100,000 members, a claim of damages of just $50 per class

member would exceed CAFA’s amount-in-controversy threshold.

             20. Thus, while Defendants vigorously dispute the merits of Plaintiff’s allegations on

both liability and damages grounds—including the assertion that they did not pay annual credits

to eligible customers—a fact finder certainly “might legally conclude” that possible classwide

damages claimed in the Petition exceed $5 million across the ten-year putative class period if

Defendants are somehow found liable. Moreover, these alleged damages do not take into

account the additional unspecified damages that Plaintiff seeks relating to the putative class

allegedly having been “improperly deprived of the ability to make informed investment

decisions” (Pet. ¶ 97), which across tens of thousands of accounts could under Plaintiff’s theory

quickly surpass CAFA’s $5 million threshold.

             21. Third, the putative class is greater than the required 100 persons (see 28 U.S.C. §

1332(d)(5)(B)). Plaintiff alleges that the putative class includes “tens if not hundreds of

thousands” of members. Pet. ¶ 42.

             22. Fourth, no Defendant is a citizen of the State of Missouri. 4


4
 Under CAFA, a district court must decline jurisdiction where several criteria are satisfied, including that “at least 1
defendant is a defendant . . . who is a citizen of the State in which the action was originally filed.” 28 U.S.C. §
1332(d)(4)(A)(i)(II)(cc). The remaining criteria are irrelevant to this notice of removal given that no Defendant is a
citizen of the State in which the Action was filed.


                                        7
            Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 7 of 9
       WHEREFORE, Defendants respectfully remove to this Court the Action for all further

proceedings.




Dated: January 28, 2020                  Respectfully submitted,

                                         BERKOWITZ OLIVER LLP

                                         By:      /s/ John W. Shaw
                                               John W. Shaw (MO Bar No. 26205)
                                               James M. Humphrey IV (MO Bar No. 50200)
                                               2600 Grand Boulevard, Suite 1200
                                               Kansas City, Missouri 64108
                                               Telephone: 816-561-7007
                                               Facsimile: 816-561-1888
                                               Email:       jshaw@berkowitzoliver.com
                                                            jhumphrey@berkowitzoliver.com

                                         SIDLEY AUSTIN LLP
                                         Andrew W. Stern (Pro Hac Vice Pending)
                                         Jon W. Muenz (Pro Hac Vice Pending)
                                         787 Seventh Avenue
                                         New York, New York 10019
                                         Tel: (212) 839-5300
                                         Fax: (212) 839-5599
                                         Email: astern@sidley.com
                                                 jmuenz@sidley.com

                                         Kathryn L. Alessi (Pro Hac Vice Pending)
                                         60 State Street, 36th Floor
                                         Boston, Massachusetts 02109
                                         Tel: (617) 223-0300
                                         Fax: (617) 223 0301
                                         Email: kalessi@sidley.com

                                         Attorneys for Fidelity Brokerage Services LLC and
                                         National Financial Services LLC




                                     8
         Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 8 of 9
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served
on the parties listed below via electronic mail and first-class United States mail on this 28th of
January, 2020, to the following counsel of record:

     David L. Marcus                                 Jared A. Rose
     Bartle & Marcus LLC                             The Law Office of Jared A. Rose
     116 W. 47th Street, Suite 200                   919 West 47th Street
     Kansas City, MO 64112                           Kansas City, MO 64112
     dmarcus@bmlawkc.com                             jared@roselawkc.com




                                             By: /s/ John W. Shaw
                                             Attorney for Fidelity Brokerage Services LLC and
                                             National Financial Services LLC




                                      9
          Case 4:20-cv-00064-GAF Document 1 Filed 01/28/20 Page 9 of 9
